COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

 

 

 

i Aa no oR SE f wR pe eed
Mag. Judge Dkt. No. [4- fA -b AT #6 Date 2/1 / 2G
ON ie mG te
USAO No. __ 40 % S204 3 |
The Government respectfully requests the Court to dismiss without prejudice the _>< Complaint .. Removal

Proceedings in

4

. j
United States v. Aang Rei [A dy ite. lé OA a

£3

: val “UL FPN
‘The Complaint/Rutedo-Affidavit was filed on Marte 30, 2015 oY.

 

Yonge

4 U.S. Marshals please withdraw warrant.

 

ASSISTANT Unrteb STaTRsS ATTORNEY

Wreuy’ Sela fe f~

 

(Print name)

SO ORDERED:

[Levin reMramik Pt Sit le

 

 

UNITED STATES MAGISTRATE JUDGE DATE

 

Distribution; White > Court Yellow + U.S. Marshals Green — Pretrial Services Pink — AUSA Copy

 
